DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 7, 11, 14 and 16 are objected to because of the following informalities:  
Claim 1 lines 7 and 9 recites “a/the radial section,” which is singular, and line 11 recites “the radial sections,” which is plural. Please amend so that both recitations are either singular or plural.
Claim 1 lines 9 and 10 recites “a/the transition section,” which is singular, and line 11 recites “the transition sections,” which is plural. Please amend so that both recitations are either singular or plural.
Claim 1 line 10 recites “a circumferential section,” which is singular, and line 13 recites “the circumferential sections,” which is plural. Please amend so that both recitations are either singular or plural.
Claim 5 line 10 should be indented.
Claim 5 lines 10 and 11 recites “a/the circumferential section,” which is singular, and line 12 recites “the circumferential portions,” which is plural. Please amend so that both recitations are either singular or plural.
Claim 7 lines 8, 10-11 recites “a/the first tangential section,” which is singular, and line 13 recites “the first tangential sections,” which is plural. Please amend so that both recitations are either singular or plural.
Claim 7 lines 10, 12 recites “a/the second tangential section,” which is singular, and line 13 recites “the second tangential sections,” which is plural. Please amend so that both recitations are either singular or plural.
Claim 7 recites “a supply end plate,” which should be “the return end plate,” as disclosed in page 13 lines 11-13 “an axial section 282 of the end plate passage 270 extends in an axial direction from the second tangential section 280 to an outlet 284 of the return end plate 214.”
Claim 11 lines 8 and 10-11 recites “a/the first tangential section,” which is singular, and line 13-14 recites “the first tangential portions,” which is plural. Please amend so that both recitations are either singular or plural.
Claim 14 lines 12, 14 recites “a/the radial section,” which is singular, and lines 19-20 recites “the radial sections,” which is plural. Please amend so that both recitations are either singular or plural.
Claim 14 lines 14-15 recites “a/the transition section,” which is singular, and line 20 recites “the transition sections,” which is plural. Please amend so that both recitations are either singular or plural.
Claim 14 line 15 recites “a circumferential section,” which is singular, and line 21 recites “the circumferential sections,” which is plural. Please amend so that both recitations are either singular or plural.
Claim 14 line 22 recites “the first and second tangential sections,” which lacks antecedent basis.
Claim 16 lines 12, 14, recites “a/the radial section,” which is singular, and lines 19-20 recites “the radial sections,” which is plural. Please amend so that both recitations are either singular or plural.
Claim 16 lines 14-15 recites “a/the transition section,” which is singular, and line 20 recites “the transition sections,” which is plural. Please amend so that both recitations are either singular or plural.
Claim 16 line 15 recites “a circumferential section,” which is singular, and line 21 recites “the circumferential sections,” which is plural. Please amend so that both recitations are either singular or plural.
Claim 16 line 22 recites “the first and second tangential sections,” which lacks antecedent basis.
Appropriate correction is required.

Note: Claim 4 recites “radial section, transition section and circumferential section,” which is singular. In case the antecedent in claim 1 is changed to plural form, claim 4 should also be changed to plural form.
Note 2: Claim 10 recites “first tangential section, and second tangential section,” which is singular. In case the antecedent in claim 7 is changed to plural form, claim 10 should also be changed to plural form.


Allowable Subject Matter
Claims 1, 3-7 and 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the specific limitation of “wherein the radial sections (240) and transition sections (244) of the plurality of end plate passages conform to a frustoconical surface (250) of the supply end plate (210)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    463
    331
    media_image1.png
    Greyscale

Doring fails to disclose the radial and transition sections to conform to a frustoconical surface of the supply end plate.
	Claims 3 and 4 are allowable for depending upon claim 1.

	Regarding claim 5, the specific limitation of “wherein each of the circumferential portions (246) terminates at a countersunk axial connection bore (256) configured to seal to a wedge (206) with a c-ring (295; [0041]) assembled thereon for delivering fluid from the supply end plate (210) into the wedge (206) through a sealed connection” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image2.png
    575
    416
    media_image2.png
    Greyscale

	Pal and Doring in combination discloses a supply end plate and a return end plate connected to a wedge to create a coolant flow path, but both fails to disclose a countersunk axial connection bore with a c-ring for a sealed connection between the supply end plate and the wedge.

	Regarding claim 6, the specific limitation of “a plurality of structural ribs (260) extending from the inward portion to the outward portion for rigidity of the supply end plate (210), wherein the structural ribs (260) extend conically along a conical surface (250) of the supply end plate (210)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image3.png
    456
    336
    media_image3.png
    Greyscale

	Doring fails to teach a conical surface and structural ribs extending radially on the conical surface.

	Regarding claim 7, the specific limitation of “wherein the first and second tangential sections (276, 280) of the plurality of end plate passages (270) conform to a radial flange (286) of the return end plate (214) outward from a frustoconical section (288)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image4.png
    473
    278
    media_image4.png
    Greyscale

	Doring discloses a return end plate, but fails to disclose the return end plate comprising a flange, a frustoconical section and end plate passages on the flange.
	Claims 9 and 10 are allowable for depending upon claim 7.

	Regarding claim 11, the specific limitation of “wherein each of the first tangential portion (276) originates at a countersunk axial connection bore (292) configured to seal to a wedge (206) with a c-ring (295; [0041]) assembled thereon for delivering fluid the wedge (206) through a sealed connection into the return end plate (214)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image5.png
    425
    466
    media_image5.png
    Greyscale

	Regarding claim 12, the specific limitation of “a plurality of radiating structural ribs (296) extending from the inward portion to the outward portion for rigidity of the return end plate (214), wherein the structural ribs (296) extend conically” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image6.png
    479
    274
    media_image6.png
    Greyscale

	Doring fails to teach a return end plate with radially radiating structural ribs, which extends conically.
	Claim 13 is allowable for depending upon claim 12.

Regarding claim 14, the specific limitation of “wherein the radial sections (240) and transition sections (244) of the plurality of end plate passages conform to a frustoconical surface (250) of the supply end plate (210)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    463
    331
    media_image1.png
    Greyscale

Doring fails to disclose the radial and transition sections to conform to a frustoconical surface of the supply end plate.
Claims 15 and 19-20 are allowable for depending upon claim 14.

Regarding claim 16, the specific limitation of “wherein the end plate passages (270) of the return end plate (214) wind in an opposite clock-wise/counter-clockwise direction from end plate passages (222) of the supply end plate (210)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
	Kato et al. (JP 2010-239799 A) discloses end plates with various different end plate passages, but fails to disclose the end plate passages of the end plates wound in opposite directions.
	Claims 17-18 are allowable for depending upon claim 16.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834